



Exhibit 10.4
STARBUCKS CORPORATION
EXECUTIVE MANAGEMENT BONUS PLAN
(as amended and restated on November 10, 2015)
Section 1. Purpose.
The purpose of the Executive Management Bonus Plan (the “Plan”) is to promote
the interests of Starbucks Corporation (“Starbucks”) and its subsidiaries
(collectively the “Company”) by providing eligible key partners of the Company
with incentive to assist the Company in meeting and exceeding its business
goals. The Plan provides opportunities for Participants (as defined in Section 3
below) to earn financial rewards for their role in assisting Starbucks to meet
its annual performance targets. Awards (as defined in Section 5 below) under the
Plan are based on the Company achieving the Performance Goal (as defined in
Section 5). The Plan will cover each fiscal year of Starbucks beginning with its
2016 fiscal year. Each such fiscal year is referred to herein as a “Performance
Period.”
Section 2. Administration.
(a) The Plan shall be administered by the Compensation and Management
Development Committee (the “Committee”) of the Board of Directors of Starbucks
(the “Board”) from among its members and shall be comprised of not fewer than
two members who are intended to qualify as “outside directors” within the
meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations thereunder.
(b) The Committee shall have broad authority to grant and administer Awards
under the Plan and may, subject to the provisions of the Plan, establish, adopt
or revise rules and regulations relating to the Plan or take such actions as it
deems necessary or advisable for the proper administration of the Plan. The
Committee shall have the authority to interpret and make decisions under the
Plan in its sole discretion, including but not limited to determining whether
the Performance Goal and other conditions that are a prerequisite to earning an
Award have been met and exercising discretion to reduce or eliminate the amount
to be provided as an incentive payment hereunder. Any decision or interpretation
by the Committee hereunder shall be final and conclusive for all purposes and
binding upon all Participants or former Participants and their successors in
interest.
(c) Neither the Committee nor any member of the Committee shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with the Plan, and the members of the Committee shall be
entitled to indemnification and reimbursement by Starbucks in respect of any
claim, loss, damage or expense (including, without limitation, reasonable
attorneys’ fees) arising or resulting therefrom to the fullest extent permitted
by law.
Section 3. Eligibility.
Partners serving in positions of executive vice president and above shall
participate in the Plan, together with any other key partners of the Company who
are selected for participation in the Plan by the Committee. The Committee shall
select in writing who, in addition to the partners servicing in positions of
executive vice president and above, shall receive an Award with respect to a
Performance Period





--------------------------------------------------------------------------------





within 90 days after the beginning of such Performance Period. Each such partner
shall be a “Participant” with respect to such Performance Period. Provided the
Committee determines that the Company has met the Performance Goal for the
Performance Period as set forth under Section 5 below and all other eligibility
requirements are met, the following guidelines will be used to determine
Participants’ Award eligibility. Awards are not guaranteed and will not be paid
unless the Performance Goal is met and the Committee authorizes the payment of
such Award hereunder.
Unless otherwise provided for by the Committee, each partner whose employment
terminates prior to the end of a Performance Period will not be eligible to
receive an Award under the Plan for that Performance Period. If a Participant’s
employment is terminated due to retirement (voluntary termination of employment
after attainment of age 55 and at least ten (10) years of credited service with
the Company, as determined by the Committee in its sole discretion), permanent
disability or death before the end of a Performance Period, the Committee may,
in its sole discretion, provide a prorated Award based on the number of days the
Participant was employed by the Company during such Performance Period;
provided, however, that other than in the case of termination due to permanent
disability or death, no prorated incentive will be paid unless all of the
applicable requirements set forth in the Plan are met, including without
limitation that the Committee determines that the Performance Goal for the
applicable Performance Period has been met and authorizes the payment of
incentive awards.
Section 4. Compliance Requirements.
A Participant must comply with all applicable state and federal regulations and
Company policies (collectively, the “Compliance Requirements”) in order to be
eligible to receive an Award under the Plan. A Participant whose employment is
terminated after the end of a Performance Period, but before Awards for such
Performance Period are paid, due to violating any of the Compliance Requirements
or other reasons involving cause, will not be eligible to receive an Award for
such Performance Period.
Section 5. Performance Goal.
The Committee may grant performance-based awards (“Awards”) to Participants with
respect to a Performance Period beginning on or after September 28, 2015 subject
to the terms and conditions of the Plan. Each Award shall provide that the
Performance Goal is the Company’s achievement of positive Operating Income (as
defined below) for the then current Performance Period. For purposes of the
Plan, “Operating Income” means, with respect to a Performance Period, operating
income as presented in Starbucks’s consolidated audited financial statements,
adjusted for the impact of (i) restructuring and reorganization charges; (ii)
acquisitions or dispositions of businesses or assets; (iii) costs and charges
associated with discontinued operations, goodwill, other intangible assets, or
long-lived assets; (iv) legal claims, adjustments or settlements; (v) foreign
currency translation; (vi) statutory adjustments to corporate tax rates;
(vii) unusual or infrequently occurring items of gain, loss or expense; and
(viii) changes in tax laws, accounting principles, or other laws or provisions
affecting reported results. In the manner required by Section 162(m) of the
Code, the Committee shall, promptly after the date on which the necessary
financial and other information for a particular Performance Period becomes
available, certify in writing whether or not the Performance Goal has been
achieved.
Section 6. Payment.





--------------------------------------------------------------------------------





If the Committee has determined that the Company has attained the Performance
Goal for a Performance Period, the maximum amount payable under the Award for
that Performance Period shall be $10,000,000 provided, however, that the
Committee may in its sole discretion exercise discretion to reduce or eliminate
the amount payable to any Participant based on such factors as the Committee may
deem appropriate. In no event may the Committee increase the amount of any Award
payable to any Participant above $10,000,000 for a Performance Period. For
purposes of clarity, the Committee may exercise the discretion provided for by
the foregoing sentence in a non-uniform manner among Participants, including
taking into account individual performance. Awards shall be settled, less
applicable withholdings and deductions, (i) in cash and/or, (ii) stock and/or
stock-based awards granted under the Starbucks Corporation 2005 Long-Term Equity
Incentive Plan (as amended and restated) or other Starbucks equity compensation
plan that has been approved by shareholders. The Company expects to pay Awards
within approximately 75 days of the end of the applicable Performance Period,
but in no event later than the last day of the fiscal year following such
Performance Period.
Section 7. Clawback.
The awards under this Plan are subject to the terms of the Company’s recoupment,
clawback or similar policy as may be in effect from time to time, as well as any
similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of awards under this Plan.
Section 8. General Provisions.
(a) No Rights to Awards or Continued Employment. No partner of the Company shall
have any claim or right to receive Awards under the Plan. Neither the Plan nor
any action taken under the Plan shall be construed as giving any partner any
right to be retained by the Company.
(b) No Limits on Other Awards and Plans. Nothing contained in the Plan shall
prohibit the Company from establishing other special awards or compensation
plans providing for the payment of compensation to partners of the Company,
including any Participants.
(c) Withholding Taxes. The Company shall deduct from all payments and
distributions under the Plan any required federal, state or local governments
tax withholdings.
(d) Rights are Non-Assignable. A Participant nor any beneficiary nor any other
person shall have any right to assign the right to receive payments hereunder,
in whole or in part, which payments are non-assignable and non-transferable,
whether voluntarily or involuntarily.
(e) Unfunded Status of Plan. The Company shall not have any obligation to
establish any separate fund or trust or other segregation of assets to provide
for payments under the Plan. To the extent any person acquires any rights to
receive payments hereunder from the Company, such rights shall be no greater
than those of an unsecured creditor.
(f) Effective Date; Amendment. The Plan is effective September 28, 2015, subject
to the approval of shareholders at Starbucks 2016 annual shareholder meeting.
The Committee may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part; provided, however, (i) any change to the
Performance Goal or (ii) any alteration or amendment that requires shareholder
approval in order to allow Awards under the Plan to qualify as
“performance-based compensation” under





--------------------------------------------------------------------------------





Section 162(m) of the Code or to comply with other applicable laws or
regulations, shall be made subject to such shareholder approval.
(g) Governing Law. The Plan and the rights of all persons under the Plan shall
be construed and administered in accordance with the laws of the State of
Washington without regard to its conflict of law principles.
(h) Interpretation. The Plan is designed and intended to comply with the
requirements for “performance-based compensation” under Section 162(m) of the
Code and all provisions hereof shall be construed consistent with this
intention.
Approved by the Board of Directors on November 10, 2015, subject to shareholder
approval.





